Upon Petition for Rehearing, Richmond, January 16, 1936.
Present, All the Justices.
Campbell, C. J.:
The plaintiff in error filed a petition to rehear the judgment of this court rendered on January 17, 1935, ante, page 552, 178 S. E. 44.
A rehearing was granted and the case reargued at the November, 1935, term of the court. Upon a careful consideration of the questions involved upon the rehearing, we are constrained to adhere to our former opinion, and the judgment of the circuit court is therefore reversed and remanded.

Reversed.